MCDONALD, C. J.,
with whom FOTI and SCHALLER, Js., join, dissenting. I dissent from the majority’s order denying reargument. The historic fact is that armed law enforcement officers are murdered in the same manner as was Trooper Russell Bagshaw, quickly and suddenly. See, e.g., State v. Castonguay, 218 Conn. 486, 590 A.2d 901 (1991) (Plainville Police Officer Robert M. Holcomb *910fatally shot in chest four times while interrrapting burglary); State v. Donahue, 141 Conn. 656, 659, 109 A.2d 364 (1954), appeal dismissed, cert. denied, 349 U.S. 926, 75 S. Ct. 775, 99 L. Ed. 1257 (1955) (State Police Officer Ernest J. Morse fatally shot during routine traffic stop); State v. Chapman, 103 Conn. 453, 130 A. 899 (1925) (New Britain Police Officer James Skelly fatally shot while intercepting burglary). The majority’s refusal to reconsider its decision leaves Connecticut’s officers, in particular, bereft of the death penalty’s protection.
Decided May 31, 2000
We ask our police to enter dangerous places for our protection. I believe we owe them, at the least, a careful reconsideration of this decision.